Citation Nr: 1324939	
Decision Date: 08/06/13    Archive Date: 08/13/13

DOCKET NO.  06-38 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for post operative varicose veins of right lower leg, to include as secondary to service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife, and R.B.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa which, in part, granted service connection for a right knee disability, and denied service connection for post operative varicose veins of right lower leg, to include as secondary to service-connected right knee disability.

In May 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2012).

In July 2009, October 2010 and April 2012, the Board remanded the current issue for further evidentiary development.  

In March 2013, the Board requested a review of the claims file and an opinion 
by a Veterans Health Administration (VHA) medical expert.  In May 2013, a 
VHA medical expert opinion was provided.  In May 2013, the Veteran and his representative were provided with a copy of the VHA opinion and were advised that the Veteran had 60 days to review it and submit additional evidence in connection with his claim.  In response, the Veteran's representative submitted written argument, dated July 2013, which has been considered in this appeal.  


FINDING OF FACT

The Veteran's varicose veins were not shown in service or for many years thereafter, and the most probative evidence indicates the Veteran's varicose veins of right leg are not related to service or his service-connected right knee disability. 


CONCLUSION OF LAW

The requirements for establishing service connection for varicose veins of right lower leg have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided the appellant with relevant VCAA notice in May 2005, March 2006, and August 2009, which advised the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The 2006 and 2009 letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in November 2012.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology of the disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

Additionally, the Board also notes that action requested in the prior remands have been undertaken.  Corrective VCAA notice was provided, VA examination has been provided, and a VHA medical opinion was obtained in accord with 38 U.S.C.A. §§ 5103A, 7109 and 38 C.F.R. § 20.901.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998))

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his right ear hearing loss claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the claimant and asked specific questions directed at identifying whether the Veteran met the criteria for service connection.  Additionally, the Veteran volunteered his treatment and symptom history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument to support his claim.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran contends that his varicose veins in his right lower leg and behind his right knee, were caused or aggravated by his service-connected right knee disability including the surgical treatment required to treat the condition, or by the trauma to his right knee during service.  

Service treatment records are negative for any complaints, diagnosis, or treatment of varicose veins.  At his May 1967 entrance examination, a June 1968 periodic examination, and his September 1970 separation examination, his lower extremities were evaluated as normal.  However, on a November 1970 report of medical history, the Veteran indicated that he had a "trick" or locked knee.   

The Veteran underwent right knee arthroscopic surgery in June 1995, and a grade III chondromalacia patella was noted.  

VA treatment records dated in November 2001 and December 2001 document the Veteran's complaints of right lower leg venous varicosities.  In November 2001, the Veteran stated that, in his job as an appliance store owner, he did very heavy lifting and a lot of kneeling on his knees, cutting off the circulation to his lower legs.  Despite being told that he needed to discontinue both of these activities, it was noted that he continued to do them because of his profession.  It was also noted that, over the past four to five years since he had had difficulties with right lower leg varicosities, he had been advised by several doctors that he needed to wear support hose, but it was noted that he chose not to do this.  In December 2001, the Veteran's non-compliance with medical treatment for his right lower leg varicosities was noted. 

A February 2002 private treatment record noted that the Veteran had been having problems with varicose veins in his right leg "for a long time," and that such had been symptomatic (with pain, achiness, heaviness, tiredness, ankle and foot swelling, itching, and night cramps) for about six years.  The past medical history section noted a prior outpatient knee surgery.  At a private medical facility in July 2002, he underwent ligation, division, and excision of the varicose veins in his right thigh, and endovenous catheter ablation of the right greater saphenous vein in his right leg.  A September 2002 private treatment record noted that the Veteran's right leg looked like it had never had varicose veins, despite the prior amount of symptomatic involvement.  A November 2002 VA treatment record noted that his varicose vein surgery had produced tremendous results. 

The Veteran underwent a VA joints examination in December 2005.  On that occasion, he denied current symptoms of varicose veins, but noted that he had had varicose veins for "many years" with pain and itching prior to his 2002 corrective surgery.  Examination revealed mild, shallow, superficial spider veins below his right knee, without evidence of thrombosis.  The Veteran was diagnosed with varicose veins, right lower leg, post operative status, without evidence of recurrence or demonstrable sequelae.  Without providing explanatory rationale, the examiner opined that this condition was less likely than not related to the Veteran's military service or to his service-connected right knee disability. 

The January 2006 rating decision granted service connection for a right knee disability.  The Veteran submitted credible evidence to show that his right leg and knee were injured in service when, while running to seek cover during a rocket attack in Vietnam, he tripped while entering a bunker and smashed his right knee against the doorway.  As a result of this in-service trauma, the Veteran was granted service connection for chondromalacia, right knee, post operative status.   

In a January 2009 statement, a private physician stated that "varicose veins could possibly be caused from blunt force trauma to the leg." 

At his Travel Board hearing in May 2009, the Veteran testified that the in-service trauma to his right knee was what caused his varicose veins to develop, estimating that his varicose vein problem started within ten years after hitting his right knee in service.  He described his varicose veins as having been located on the back side of his right knee prior to his corrective surgery in July 2002.  

The Veteran underwent a VA vascular examination in January 2010.  The examiner indicated his detailed review of the claims file and conducted a thorough interview and examination of the Veteran.  It was noted that the Veteran's varicose veins of the right lower extremity were first noted following knee surgery in June 1995.  The examiner noted that there was no evidence of varicose veins present in either lower extremity, as well as no scarring or residuals of previous varicosities present on the right.  The Veteran was diagnosed, in pertinent part, with post operative varicose vein repair, right lower extremity. 

The January 2010 examiner opined that there was no relationship between the Veteran's right varicose veins and his knee contusion in service, noting that the Veteran struck his patella on the bunker, well away from any vascular channels.  The examiner went on to note that the normal results of venous studies in July 2002 prior to surgery indicated that there was no venous damage in the area of the right knee, thereby eliminating blunt force trauma as an etiology in the Veteran's case.  The examiner concluded that there was no causal relationship between the Veteran's right knee contusion and his varicose veins, and further concluded that military service did not result in an exacerbation or aggravation resulting in right lower extremity varicosities.  In an April 2012 addendum, he reiterated that military service did not result in an exacerbation or aggravation resulting right lower extremity varicosities.  

In May 2013, a VHA vascular surgeon opined that the Veteran's varicose veins of right lower leg were not caused by the service connected right knee disability or the operation to treat the right knee disability.  He agreed with the findings of the VA examiners in this regard.  He specifically stated that intrinsic knee disease and or treatment to treat it are not recognized as risk factors for the development of varicose veins in the medical literature.  He also concluded that it was less likely as not that the varicose veins of right lower leg were permanently worsened beyond normal progression (aggravated) by the right knee disability and/or arthroscopic procedures for the right knee.  The pre-operative venous duplex examination found no previous venous injury.  The arthroscopic or post-operative notes did not reveal such a complication.  The medical expert found it significant that the Veteran had no medical documentation of varicose veins prior to 2001.  The expert also found it significant that the 2005 VA joints examination identified no reoccurrence of varicose veins because a low reoccurrence rate is generally the case with primary varicose veins.  Reoccurrence rates are higher with secondary varicose veins which are usually due to trauma, deep vein thrombosis or arterio-venous fistula.  The telangiectasia or spider veins that the Veteran had is extremely common in old age and are also common in those individuals such as the Veteran who work in occupations requiring long amounts of standing and those unwilling or unable to wear medical-grade support stockings during work hours.  

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.    

In this regard, the Veteran does not contend and the evidence does not show that he suffered from varicose veins during service or within one year following discharge from service.  The Veteran specifically stated that the first symptoms of varicose veins occurred about 10 years after service.  Due to the subjective nature of varicose veins, the Veteran, as a layperson, is competent to testify as to the presence of this disorder.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The first mention of varicose veins in treatment records is in 2001, over 30 years after service.  

In the case of any Veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence of an injury incurred in service shall be accepted as sufficient proof of service incurrence of the injury if the evidence is consistent with circumstances of service and notwithstanding that there is no official record of service incurrence of the injury.  38 U.S.C.A. § 1154(b) (West 2002).  The Board accepts his statements that he slammed his right knee into a wooden post during a rocket attack in Vietnam as credible.  In fact, the RO based the grant of service connection for the right knee disability on this incident.  However, competent evidence demonstrating a nexus between present disability and some remote injury or disease of active service is still required.  See Cohen (Douglas) v. Brown, 10 Vet. App. 128, 138 (1997) ("[s]ection 1154(b) provides a factual basis upon which a determination can be made that a particular disease or injury was incurred or aggravated in service but not a basis to link etiologically the condition in service to the current condition"). 

The Board acknowledges the private physician's January 2009 statement that "varicose veins could possibly be caused from blunt force trauma to the leg."  However, this statement failed to provide a rationale for the opinion, nor did the physician indicate that it was at least as likely as not, only that it was "possible."  Hence, the opinion is speculative and of little probative value.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that 'it is possible' and 'it is within the realm of medical possibility' too speculative to establish medical nexus).  In addition, the May 2013 VHA opinion provided a complete rationale why the January 2009 statement was contradicted by the medical evidence in this case.  The VA vascular surgeon noted that the private physician diagnosed primary varicose veins and that varicose veins caused by trauma are by definition, secondary varicose veins.  

In addition, the Board acknowledges that the December 2005 VA examiner opined that the Veteran's varicose veins of right lower leg were less likely than not related to the Veteran's military service or to his service-connected right knee disability.  However, the VA physician did not provide any rationale.  Thus, this opinion, standing alone, also lacks probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In contrast, the Board finds highly probative two VA opinions regarding service connection that are also of record - (1) the January 2010 VA examiner's opinion, which addressed whether the varicose veins of right lower leg were related to service; and (2) the May 2013 VHA opinion, which addressed whether current varicose veins of right lower leg were related to service, or were caused or aggravated by the service-connected right knee disability, including the right knee surgical treatment.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The United States Court of Appeals for the Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[I]t is not error for the BVA to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reason or bases.  It is the responsibility of the BVA,
 . . . to assess the credibility and weight to be given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As the January 2010 VA examiner's opinion and the May 2013 VHA opinion are both supported by a detailed rationale and review of the Veteran's claim folder, the Board gives these opinions greater weight, as compared to the January 2009 private physician's contrary opinion.

In that regard, the Board notes that the VA examiner's opinion in January 2010 was based on objective examination of the Veteran and a review of the claims folder, and determined that the Veteran's varicose veins of right lower leg were not caused by service.  This opinion is considered highly probative as to this aspect of the service connection claim on a direct basis as it is definitive, based upon a complete review of the Veteran's claims folder, and supported by detailed rationale.  Accordingly, the January 2010 VA examiner's opinion is found to carry significant probative weight as to the causation aspect of the Veteran's the direct service connection claim.  Further, the Board finds that the May 2013 VHA opinion by a vascular surgeon highly probative as it was specific, definitive, based upon a complete review of the Veteran's claims folder, and supported by detailed rationale concerning the secondary service connection claim.  

While the Veteran contends that his right leg varicose veins are related to the knee trauma in service, to the service-connected right knee disability, and/or to the surgery for the right knee disability, there is no indication that the Veteran has specialized training sufficient to render a medical opinion on such matter.  In this regard, while the presence of varicose veins is readily observable, the etiology of such disorder requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but 
not competent to provide evidence as to more complex medical questions).  Thus, the Veteran's lay assertions as to the etiology of his varicose veins of the right lower leg are not competent medical opinions.  The Board concludes that the opinions of the VHA specialist and the January 2010 VA examiner are more probative on this point than the Veteran's lay assertions.  

In sum, based on the foregoing, the Board concludes that the preponderance of the evidence is against the claims for service connection for varicose veins of the right lower leg, as the most probative evidence indicates the condition was not shown in service or for many years thereafter, and that the condition is not otherwise related to service or a service-connected disability.  Accordingly, the claim for service connection is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for post operative varicose veins of right lower leg, to include as secondary to service-connected right knee disability, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


